Herlihy, J.
Appeal by the defendants from an order denying their motion to dismiss the complaint for failure to set forth a cause of action. At this juncture of the proceeding no answer has been interposed. The allegations set forth in the complaint as to the terms and conditions contained in the deed are sufficiently ambiguous so as to deny the motion to dismiss the complaint. Order affirmed, without costs. Gibson, P. J., Herlihy, Reynolds, Aulisi and Staley, Jr., JJ., concur in memorandum by Herlihy, J.